Citation Nr: 1519426	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-26 802	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989 with subsequent reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014 the Veteran was afforded a hearing.  The hearing transcript is of record and the undersigned held the record open for thirty days for the Veteran to submit a July 2013 Auburn University Audiological Examination report.  The Board is now in receipt of that item of evidence. 

The issues of entitlement to service connection for tinnitus and right ear hearing loss have been raised by the record in an August 2013 statement and medical record submitted by Congressman M.R.'s office, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss.  Unfortunately, this claim requires additional development.

The Veteran's service treatment records (STRs) indicate that on October 1989 separation examination upon discharge from active duty, the Veteran's left ear hearing was within normal limits.  The Veteran reported in the October 2010 VA Compensation and Pension (C&P) examination that she believed that her hearing loss is due to the long term exposure to airplane noise [when she was an aircraft mechanic in service].  She reported that she began experiencing trouble hearing during her first year of service.  The Veteran testified at the October 2014 Board hearing that she continued to have problems with hearing during service.

An October 2010 VA C&P examination was provided to the Veteran.  The October 2010 VA opinion stated: "based upon review of the veteran's c-file hearing was [within normal limits] at the time of discharge from active duty.  Therefore, it is my opinion that it is less likely her hearing loss is related to military noise exposure."  

The Board notes that when regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2014).  This opinion was based solely on the lack of hearing loss on the separation examination, and did not address why the noise exposure in service could not have caused a delayed onset of hearing loss.  Therefore the examination is inadequate.

A July 2013 private treatment record from Auburn University indicates that the left ear hearing loss is likely a result of a combination of noise exposure and a lesion which was possibly retrocochlear.  The private examiner did not give a rationale for this opinion.  In addition, it was noted that the Veteran's claims file was not available for review.  

Thus, a remand for a supplemental VA medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran's claim file to the examiner who provided the October 2010 VA examination and medical opinion for an addendum opinion regarding the nature and etiology of the currently diagnosed left ear hearing loss.  If the examiner who provided the October 2010 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left ear hearing loss, is related to an incident of military service, including in-service acoustic trauma?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that she experienced in-service noise exposure as an aircraft mechanic.  

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's  statements, hearing testimony, and the clinical records (specifically, the Auburn University private treatment record).  The examiner should specifically address the significance of a possible retrocochlear lesion.  The examiner should also address whether the disparity of hearing loss between the right and left ears is or is not consistent with the hearing loss being due to noise exposure.  

The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


